The dismissal of the certiorari was not error.
                        DECIDED JANUARY 5, 1944.
The defendant was convicted in the recorder's court of the City of Atlanta of violating section 59-204 of the ordinances of the city, in that he was carrying on a business "required to be registered, without registering and paying the required license tax thereon." His defense was that he was not guilty because his place of business was at 1200 Howell Mill Road, and he introduced evidence to that effect. However, there was no testimony or evidence in the petition for certiorari
that 1200 Howell Mill Road was outside the city limits of Atlanta; and this court can not take judicial notice as to whether it was outside or inside of said limits.
The judge did not err in dismissing the certiorari.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.